PER CURIAM.
This case is before the Court on a Petition for Writ of Certiorari to the District Court of Appeal, Second District.
The Court is of the opinion that the Petition for Writ of Certiorari should be and is hereby granted, the filing of briefs on the merits is dispensed with and the decision of the District Court of Appeal is hereby quashed on the authority of CNA Insurance, etc., et al. v. Minton, etc., 334 So.2d 257 (Fla.1976).
OVERTON, C. J., and BOYD, ENGLAND, SUNDBERG and ROBERTS (Retired), JJ., concur.